Name: Commission Regulation (EC) No 1624/97 of 13 August 1997 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 No L 224/16 IENI Official Journal of the European Communities 14. 8 . 97 COMMISSION REGULATION (EC) No 1624/97 of 13 August 1997 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Commission Regulation (EC) No 1 195/97 (2), and in particular Articles 9 and 12 thereof, Whereas it can prove difficult to classify within the subheadings of code 4202 suitcases and similar containers that are made out of a combination of materials (e.g. an outer material of woven fabric that is coated with cellular plastic on the outside); whereas in the interests of uniform application of the combined nomenclature the distinction between the subheadings concerned must be decided; Whereas to this end an Additional Note must be added to Chapter 42 of the combined nomenclature; whereas Annex I to Regulation (EEC) No 2658/87, as last amended, must be correspondingly amended; Whereas the measures provided for in this regulation are in accordance with the opinion of the Tariff and Stat ­ istical Nomenclature Section of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The following Additional Note is added to Chapter 42 of the combined nomenclature in Annex I to Regulation (EEC) No 2658/87, as last amended by Regulation (EC) 1624/97. ' 1 . For the purposes of the subheadings of code 4202, the term "outer surface" shall refer to the material of the outer surface of the container being visible to the naked eye , even where this material is the outer layer of a combination of materials which makes up the outer material of the container.' Article 2 This Regulation shall enter into force on the 20th day after that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 August 1997. For the Commission Emma BONINO Member of the Commission (') OJ No L 256, 7. 9 . 1987, p . 1 . h) OJ No L 170, 28 . 6. 1997, p . 11 .